Exhibit 10.2




JOINDER TO AMENDED AND RESTATED MASTER COMMERCIAL CUSTOMER AGREEMENT
This Joinder to the AMENDED AND RESTATED MASTER COMMERCIAL CUSTOMER AGREEMENT
(“Joinder”), dated as of March 8, 2019, is made by EMC Corporation (the “Joining
Party”) and delivered to and accepted by Secureworks, Inc. (“Customer”).
WHEREAS, Customer and Dell Marketing L.P. (“Dell”) are parties to the Amended
and Restated Master Commercial Customer Agreement, dated as of November 2, 2015,
as amended by Amendment No. I thereto, dated as of August 4, 2018 (as amended,
the “MCCA”) which provides for, among other things, the pricing for sales of
products and services of specified Dell subsidiaries to Customer;
WHEREAS, Customer and Joining Party wish to leverage the MCCA to facilitate the
sale of products and services from Joining Party to Customer, subject to using
this Joinder to address certain product, services, and operational differences
between Joining Party and Dell;
WHEREAS, Joining Party wishes to sell products and services to Customer and
Customer’s subsidiaries (i) at the prices specified in the MCCA for legacy EMC
Solutions (as such term is used in the MCCA), and (ii) subject to the terms and
conditions applicable to legacy EMC Solutions specified herein;
WHERAS, Joining Party agrees to become bound by the MCCA, as modified by this
Joinder, as if it been a signatory to the MCCA; and
WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the MCCA.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Joining Party hereby agrees as follows:
1.Joinder. By signature below, the Joining Party joins the MCCA, as amended by
this Joinder, and Customer accepts such joinder.
2.Except as modified by this Joinder, Joining Party hereby accepts all terms of
the MCCA and any duties to Customer under the MCCA, with the same force and
effect as if the Joining Party were an original signatory to the MCCA.
3.For purposes of the MCCA, the products and services of the Joining Party sold
to Customer under the MCCA shall be treated as “legacy EMC Solutions”, and shall
be governed by the terms and conditions applicable to such products and/or
services found at:


 

--------------------------------------------------------------------------------

        




www.dell.com/CTS (“Online Terms”). Except as to any pricing terms for legacy EMC
Solutions specified in the MCCA, in the event of a conflict between the Online
Terms and the MCCA (including any Software Agreements, SOWs and Schedules
thereto), the Online Terms shall prevail.
4.Except as provided herein, the MCCA remains unchanged and in full force and
effect.
[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------

        


EXECUTED AND DELIVERED BY:


EMC CORPORATION                        


By:    /s/ Scott E. Bialek    


Name:    Scott Bialek
Title: Sr. Managing Legal Director, Global GCCS & Enterprise US South         


ACCEPTED AND AGREED BY:


SecureWorks, Inc.             


By:    /s/ George B. Hanna


Name: George B. Hanna
Title: Senior Vice President & Chief Legal Officer




 